DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The applicant’s amendments dated 02/28/2021 overcome the rejections applied to independent claims 1 and 34, therefore the rejections are withdrawn.

In the remarks dated 02/28/2021 the applicant states that claims 27-30 and 33 were improperly withdrawn in the response to restriction dated 11/17/2019 and requests rejoinder of those claims. The examiner agrees that the claims were improperly withdrawn by applicant and the claims have been rejoined and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 14-15, 17-19, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 34 recite the limitation "the first housing" in lines 19 and line 24, respectively.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is provided for “the first housing portion”
Claim 30 requires a “heating/cooling medium”, it is unclear if “heating/cooling” is “heating or cooling” or “heating and cooling”. For the purposes of examination the limitation is interpreted as heating or cooling.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (JP 2002005469 A).
With respect to claim 27 Ishihara discloses an air conditioning unit, comprising: 
a thermal element [reference character 3 in Fig. 1] mounted to a first housing portion [see annotated Fig. 1, below]; and
a fan [reference character 61 in Fig. 1] mounted to a second housing portion [see annotated Fig. 1, below], the second housing portion being hinged with respect to the first housing,
wherein the second housing portion is rotatable with respect to the first housing portion via the hinge from a first position to a second position [see Fig. 1]; and
wherein the fan is operable in the first position and is accessible for maintenance in the second position.


    PNG
    media_image1.png
    379
    516
    media_image1.png
    Greyscale


With respect to claim 28 Ishihara discloses that the second housing portion includes a front face [at reference character 72 in Fig. 1] of the air conditioning unit, which is adapted so as to be exposed, in use, to a temperature controlled space.
With respect to claim 29 Ishihara discloses an air filter [reference character 8 in Fig. 2], wherein the filter is releasably mounted within the first housing portion such that it cannot be removed from the first housing portion when the second housing portion in the first position, and can be removed from the first housing portion when the second housing portion is in the second position.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (JP 2002005469 A) in view of Sakashita (US 2011/0240255 A1).
With respect to claim 30 Ishihara discloses that the thermal element is a thermal coil [see Explanation of Symbols in the machine translation].
Ishihara does not disclose that the coil uses a liquid heating/cooling medium.
Sakashita discloses a ceiling embedded air conditioning indoor unit that includes a heat exchanger coil [reference character 41 in Fig. 2] that operates via a liquid refrigerant [see paragraphs 0190-0192].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air conditioner taught by Ishihara by providing liquid refrigerant as the coolant as taught by Sakashita in order to allow the air conditioner to be connected to a central refrigerated air system.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762